Citation Nr: 9929284	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability 
claimed as a result of exposure to tuberculosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from September 1958 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
VARO in Los Angeles, California.  

The RO has separately developed the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The United States Court of Appeals for the Federal Circuit 
has held that a new diagnosis of PTSD provides the basis for 
a new claim apart from a previously denied claim for service 
connection a psychiatric disability.  Ephraim v. Brown, 5 
Vet. App. 549 (1993).  Where, however, there is no new 
diagnosis, a veteran's new theory as to the nature of his 
disability does not create a new claim.  Ashford v. Brown, 10 
Vet. App. 120 (1997).  As will be discussed below, the 
veteran has not received a diagnosis of PTSD, thus his claim 
for service connection for that disorder does not constitute 
a new claim apart from the previously denied claim for 
service connection a nervous condition.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current disability and exposure to tuberculosis in service.  

3.  The RO denied a claim for service connection for a 
nervous condition in a November 1963 rating decision.  The 
veteran expressed disagreement with the decision in a 
December 1963 communication and a statement of the case was 
issued in January 1964.  A timely appeal was not perfected.  

4.  Evidence received subsequent thereto is so significant 
that it must be considered on order to fairly decide the 
veteran's claim.  

5.  There is no competent evidence of a nexus between any 
current psychiatric disability and service.

CONCLUSIONS OF LAW

1.  The claim for service connection for a disability 
resulting from alleged exposure to tuberculosis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Evidence received since the final November 1963 decision 
when the RO denied service connection for a nervous condition 
is new and material; and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 
3.156 (1999).  

3.  The claim for service connection for a nervous condition 
is not well grounded.  38 U.S.C.A. 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well-Grounded Claims

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).



Service Connection for a Disability Resulting from Alleged 
Exposure to Tuberculosis

With regard to the claim for a disability resulting from 
reported exposure to tuberculosis in service, a review of the 
service medical records reflects that, in September 1961, the 
veteran was hospitalized following an episode of 
overingestion of sedatives.  During hospitalization, a chest 
X-ray study showed the presence of three small radiodensities 
in the right middle lung field which had not been present on 
a film taken in April 1961.  Further evaluation showed no 
evidence of tuberculosis.  The densities were assessed as a 
calcified primary complex in an otherwise normal chest.  
There was no further indication of any pulmonary problems 
during the remainder of service, including a report of 
discharge examination in March 1962, at which time a chest 
X-ray study was interpreted as being normal.  

Subsequent to service, the veteran was accorded an 
examination by VA in August 1963.  At that time, a chest 
X-ray study was negative and no pulmonary abnormality was 
identified.  

Additional medical evidence includes the report of a chest 
X-ray study done at a private facility in July 1970.  At that 
time, both lungs were well aerated and free of infiltrates.  
The pleural spaces appeared clear.  The impression was a 
negative chest X-ray study.  

Private medical records in the claims folder include the 
report of a spirogram accorded the veteran in July 1989.  The 
interpretation was partially reversible obstructive airways 
disease.  

Additional medical evidence includes the report of a VA 
general medical examination accorded the veteran in November 
1996.  Notation was made of a history of chronic obstructive 
pulmonary disease.  The veteran stated that he was told he 
had been exposed to tuberculosis while in service.  He stated 
that a chest X-ray study was clear when he first joined the 
Navy, but that, in 1961, he was found to have a spot in the 
lungs.  He was reportedly seen in the pulmonary department at 
some time in the past and had a sleep study which reportedly 
showed mild obstructive sleep apnea.  Current examination 
diagnoses included history of obstructive sleep apnea.  

Analysis

The veteran has claimed that he was seen for tuberculosis in 
service and any current problems he has with his respiratory 
system are essentially due to his exposure to tuberculosis in 
service.  A review of the evidence of record, including the 
service medical records, provides no indication of 
tuberculosis or even exposure to tuberculosis in service.  
The veteran, as a lay person, would not be competent to say 
that he was exposed to tuberculosis in service.  Even if he 
were competent to report such inservice exposure, he would 
not be competent to say that any current disability was the 
result of such exposure.  The veteran has provided no 
competent medical evidence suggesting that there is a nexus 
between any current disability and service.  In the absence 
of such evidence, the claim is not well grounded and must be 
denied.

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
an application for benefits is incomplete, VA should notify 
the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as 
imposing an obligation on VA, depending on the facts of the 
case, to inform claimants of the evidence needed to render a 
claim well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Court has held that the obligation under § 5103(a) exists 
only in the limited circumstances where the veteran has 
referenced other known and existing evidence.  Epps v .Brown, 
9 Vet. App. 341, 344 (1996).  In this case, VA has not had 
notice of any known and existing evidence that would make 
either claim well grounded.  The Board also notes that the RO 
has informed the veteran of the necessary evidence in its 
notice of decision and in the statement of the case dated in 
January 1998.  

Whether New and Material Evidence has been Submitted to 
Reopen a Claim of Service Connection for a Nervous Condition 
to Include PTSD

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing the notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen a claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen a previously denied 
claim of service connection for a nervous condition.  If new 
and material evidence is presented or secured with respect to 
a claim that has been denied, the claim will be reopened, and 
the claim then will be decided on the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
new and material evidence is presented or secured with 
respect to a previously and finally denied claim, the VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993). 

The United States Court of Appeals for the Federal Circuit 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 Vet. 
App. 268 (1999).  "Moreover, once the Board finds that no 
such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon a specific matter under consideration, 
which is neither cumulative nor redundant, and which may by 
itself or in connection with evidence previously assembled be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

In Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), the Court 
held that the Board must perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  First, it must determine whether the 
evidence presented or secured since the last final 
disallowance is "new and material."  Id.  If it is, the Board 
must then reopen the claim and "evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old."  Id; See also Evans v. Brown, 9 Vet. App. 273 (1996).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Thus, when considering a 
request to reopen a claim, the Board must first determine 
whether the evidence is new and material.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If the Board so 
determines, the claim is reopened and the Board must then 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Id. 

The Court has held:  The first step of the Manio two-step 
analysis as to a claim to reopen involves three questions:  
Question 1:  Is the newly presented evidence "new" (that is, 
not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that 
was then of record), see Struck v. Brown, 9 Vet. App. 145 
(1996), Blackburn v. Brown, 8 Vet. App. 97 (1995), Cox v. 
Brown, 6 Vet. App. 459 (1994)?  Question 2:  Is it 
"probative" of "the issue which is" at hand" (Cox and Colvin) 
(that is, each issue which was a specified basis for the last 
final disallowance) (See Struck, supra)?  Question 3:  If it 
is new and probative, then, in light of all of the evidence 
of record, is there a reasonable possibility that the outcome 
of the claim on the merits would be changed?  In Blackburn, 
the Court indicated that affirmative answers to both 
questions 2 and 3 involving the probative nature of the "new" 
evidence and the reasonable possibility of outcome change, 
respectively, were required in order for "new" items to be 
"material."  Crippen v. Brown, 9 Vet. App. 412, 419 1996); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
New evidence is probative, and is material, when it actually 
tends to prove the merits of the claim, that is, it supplies 
evidence, the absence of which was a specified basis for the 
prior denial.  Evans v. Brown, at 283-284.  
The Federal Circuit has invalidated step 3 of the above 
analysis, so that it is not necessary that the new evidence 
raise a reasonable possibility of changing the outcome.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The regulation and the Court decisions require that the new 
evidence be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  The Federal Circuit has held that the 
legislative history suggests that the purpose behind the 
definition contained in § 3.156 was not to require the 
veteran to demonstrate that the new evidence would properly 
change the outcome of the claim; rather, it was to emphasize 
the importance of the complete record for evaluation of the 
veteran's claim.  Hodge.  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the decision of the Federal Circuit in Hodge required 
the replacement of the two-step Manio test with the three-
step test.  

Under the three-step test analysis in Elkins, VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § § 3.156(a) so as to have that 
finally denied claim reopened under 38 U.S.C.A. § 5108.

Second, under the Elkins three-step test, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of a claim, presuming its credibility, 
the claim as reopened (and as distinguished from the original 
claim), is well grounded, pursuant to 38 U.S.C.A. § 5107(a).  
Third, if a claim is well grounded, VA would then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

In this case the RO denied entitlement to service connection 
for emotional instability reaction in an inadequate 
personality by rating decision dated in November 1963.  That 
is the last final decision on the merits in this case prior 
to the decision on appeal, and the Board must determine 
whether new and material evidence has been submitted since 
that decision.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Factual Background

The evidence of record before the RO at the time of its 1963 
decision includes the service medical records and the report 
of a VA examination of the veteran in August 1963.  The 
records show that the veteran was evaluated for psychiatric 
purposes while on active duty.  A Board of Medical Survey 
evaluated him during service department hospitalization in 
1962.  At the time of admission to the U. S. Naval Hospital 
in Oakland, California, on February 10, 1962, he was given a 
diagnosis of emotional instability reaction.  It was noted 
that he was without severe anxiety, psychoneurosis, or 
psychosis.  It was the opinion of the Board that he had a 
personality disorder which rendered him unsuitable for future 
naval service.  It was stated that he had no disability which 
was the result of an incident of service or which had been 
aggravated therein.  

The veteran was accorded a psychiatric examination by VA in 
August 1963.  He was given psychological testing and it was 
indicated that it appeared that he had poor controls and poor 
ability to withstand stress.  It was described as conceivable 
that he could become psychotic in the near future.  
Accordingly, he was described as emotionally unstable with an 
underlying inadequate personality.  The diagnoses were 
emotional instability reaction and inadequate personality.  

The specified basis for the 1963 denial by the RO was that 
the emotional instability reaction in an inadequate 
personality was a constitutional or developmental abnormality 
and therefore not a disability under the law providing for 
compensation benefits.  38 C.F.R. § 3.303 (c)(1999).

Since that decision, he has been seen on periodic occasions 
by various mental health care providers and been accorded 
varying psychiatric diagnoses.  No diagnoses of PTSD have 
been provided.  

Included in the evidence is a report of a VA psychiatric 
examination accorded the veteran in December 1996.  The 
veteran's self report was described as occasionally vague.  
It was noted he had had a number of episodes of psychiatric 
care since service.  Reportedly, in 1964, he was hospitalized 
at a private facility apparently because of paranoid thinking 
and depression.  He was prescribed Thorazine, but had a 
number of side effects.  He had also spent time at a VA 
medical facility where he was treated for depression and 
suicidal ideation.  He received treatment at another VA 
medical center for depression and alcohol abuse relating to 
the break up of his second marriage.  

The veteran dated the onset of his emotional problems  to his 
period of service in Japan.  The onset was difficult to 
pinpoint, but reportedly appeared to coincide to the alcohol 
use along with other, identified pills.  The veteran stated 
that he primarily had difficulty controlling his temper.  The 
veteran stated that he currently had depressed mood with some 
hopelessness.  He was accorded psychological testing and it 
was stated that depression appeared to be the primary 
presenting symptom.  He did not meet the diagnostic criteria 
for PTSD.  While there was some indication of a longstanding 
personality disorder, there was not enough firm information 
to make that diagnosis for the purposes of the current 
evaluation.  The Axis I diagnoses were:  Major depression, 
recurrent, exacerbated by medical disorders; and alcohol 
dependence, in remission.  

New and Material

The evidence obtained since the last final denial of the 
veteran's claim includes the initial diagnosis of an acquired 
psychiatric disability-major depression.  This evidence goes 
to one of the elements of a well-grounded claim, and is so 
significant that it must be considered in order to fairly 
consider the veteran's claim.  Therefore, the Board concludes 
that new and material evidence has been submitted and the 
claim is reopened.

Well Grounded Claim

The service medical records document psychiatric treatment, 
and the veteran has reported psychiatric symptoms during 
service.  This record constitutes competent evidence of 
inservice incurrence of a psychiatric disorder.  Thus the 
veteran has satisfied one element of Caluza test of a well-
grounded claim.  The diagnosis of major depression 
constitutes competent evidence of a current disability, 
thereby satisfying a second element of the Caluza test for a 
well-grounded claim.

The missing element in the veteran's claim is any competent 
evidence of a nexus between the currently diagnosed major 
depression and the psychiatric symptomatology reported in 
service.  No medical professional has linked any current 
psychiatric disability to service.  The veteran has suggested 
the existence of such a link.  However, as a lay person, he 
is not competent to provide an opinion as to what is 
essentially a question of medical causation.  Grottveit.  

It might also be argued that the record and the veteran's 
contentions provide competent evidence of a continuity of 
symptomatology.  However, competent evidence would still be 
necessary to link that continuity of symptomatology to a 
specific current psychiatric disability.  Clyburn v. West, 12 
Vet. App. 296 (1999).

In the absence of competent nexus evidence the claim for 
service connection for a nervous condition, including PTSD, 
is not well grounded and must be denied.


ORDER

Service connection for a disability resulting from exposure 
to tuberculosis is denied.

New and material evidence having been submitted the claim for 
service connection for a nervous condition, is reopened. 

The claim for service connection for a nervous condition is 
denied.




		
Mark D. Hindin
	Member, Board of Veterans' Appeals




 

